DETAILED ACTION

Status of Submission
This Office action is responsive to applicant’s submission filed on August 15, 2022, which has been entered with the exception of:
The proposed replacement drawing sheets. See explanation below.
The proposed corrected reissue declaration. See explanation below.

The proposed replacement drawing sheets filed on August 15, 2022 have been disapproved by the examiner and have not been entered because they do not comply with 37 CFR 1.173(b)(3) for the following reasons:
Amended Fig. 2 does not appear on the same replacement sheet as patent Fig. 1. All changes must be submitted via replacement sheets of drawings. Each replacement sheet shall include all of the figures appearing on the original version of the sheet, even if only one figure is amended. 
Amended Fig. 9 does not appear on the same replacement sheet as patent Fig. 8.
Amended Fig. 10 does not appear on its own replacement sheet.
Amended Fig. 10 is not identified as “Amended”. Each figure that is amended must be identified by placing the word “Amended” within the figure, e.g., adjacent to its view number. It is not sufficient to identify each replacement sheet as “Amended”; rather, each figure that is amended must be so identified.
Each of the replacement drawing sheets is not labeled in the top margin as “Replacement Sheet”. See 37 CFR 1.173(b)(3), which calls for the submission of replacement sheets, along with 37 CFR 1.121(d), which explains the proper notation.

The proposed replacement drawing sheets filed on August 15, 2022 have been disapproved by the examiner and have not been entered for the following additional reasons:
They do not overcome the outstanding objection to Fig. 2. Merely placing reference numbers within nondescript black boxes does not constitute a proper drawing figure because nothing meaningful can be gleaned from the figure itself. When black boxes are used, they must be labeled with descriptive text (i.e., words describing what the black boxes represent).
Amended Figs. 9 and 10 do not comply with 37 CFR 1.84(l). All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black, sufficiently dense and dark, and uniformly thick and well-defined. 

The proposed corrected reissue declaration filed on August 15, 2022 has not been entered because it is unsigned. An unexecuted declaration has no legal effect and, therefore, will not be addressed in the examination of the instant application.

Objections to Amendments – 37 CFR 1.173
The amendments to the specification filed on August 15, 2022 are objected to as failing to comply with 37 CFR 1.173(b)(1), (d) and (g). Rewritten paragraphs must show all changes made relative to the patent, with omitted text enclosed in single brackets, and added text underlined. 

The rewritten paragraph located at col. 1, ll. 4-13 is not amended properly because:
In the 2nd line, “2015). U.S.” should read “2015). U.S.”
In the 4th line, “[§371] § 371” should read “§ 371”.

The rewritten paragraph located at col. 5, ll. 53-60 is not amended properly because: in the 3rd line, “215 (FIG. 4) (or first recesses)” should read “215 (FIG. 4) (or first recesses)”.

The rewritten paragraph located at col. 8, ll. 32-39 is not amended properly because: in the 3rd line, “25 to 55” should read “25° to 55°”.

The rewritten paragraph located at col. 9, ll. 5-9 is not amended properly because: in the 1st line, “[(N.mm)]” should read “[(N·mm)]”.

The rewritten paragraph located at col. 9, ll. 10-21 is not amended properly because: in the 2nd line, both occurrences of “N.m” should read “N·m”.

The claim amendments filed on August 15, 2022 are objected to as failing to comply with 37 CFR 1.173(b)(2), (d) and (g). Amended claims must show all changes made relative to the patent, with omitted text enclosed in single brackets, and added text underlined. The use of double brackets or strikethrough is not permitted in reissue applications. New claims must be underlined in their entirety. 

Claims 2, 3, 6, 16 and 17 are not amended properly because the use of strikethrough (claim 2, l. 5; claim 3, l. 3; claim 6, l. 2; claim 16, l. 6; claim 17, l. 3) is not permitted in reissue applications.

Applicant is required to place the amendments into compliance with 37 CFR 1.173(a)-(g) in response to this Office action. 

Objections to Amendments – Other Formalities
The amendments to the specification filed on August 15, 2022 are objected to because:
In the rewritten paragraph located at col. 5, ll. 44-52, “second grooves” (1st, 3rd and 5th lines) fails to accurately describe element 224 shown in Figs. 3 and 5. By definition, a “groove” is a long, narrow cut or depression. This does not accurately characterize element 224, which is shown as having a generally cylindrical outer surface that surrounds the protrusion 224a such that a majority of element 224 is generally doughnut shaped.
In the rewritten paragraph located at col. 5, ll. 44-52, “third grooves” (2nd line) fails to accurately describe element 225 shown in Figs. 3 and 6. By definition, a “groove” is a long, narrow cut or depression. This does not accurately characterize element 225, which is shown as being generally cylindrical.
In the rewritten paragraph located at col. 5, ll. 53-60, “third grooves” (1st, 2nd, 4th and 5th lines) fails to accurately describe element 225 for the reasons given above.
In the rewritten paragraph located at col. 6, ll. 21-29, “The first grooves 215 may be formed to be wider in an axial direction” (6th to 7th lines) is not accurate or complete. What are the first grooves “wider” than? How are they “wider in an axial direction”?
In the rewritten paragraph located at col. 7, ll. 41-48, “third grooves” (1st and 4th lines) fails to accurately describe element 225 for the reasons given above.
In the rewritten paragraph located at col. 7, ll. 54-60, “second grooves” (2nd line) fails to accurately describe element 224 for the reasons given above.
In the rewritten paragraph located at col. 8, ll. 1-8, “The diameter of the first extension portion 222…partially cover the one surface and the other surface of the ring magnet 210” is not accurate because the first extension portion 22 only partially covers one surface of the ring magnet 210. The other surface of the ring magnet 210 is partially covered by the second extension portion 223.
In the rewritten paragraph located at col. 8, ll. 1-8, the singular term “the first groove 215” (3rd to 4th lines) is inconsistent with the earlier description of a plurality of first grooves 215.
In the rewritten paragraph located at col. 8, ll. 32-39, “third grooves” (1st, 4th and 5th to 6th lines) fails to accurately describe element 225 for the reasons given above.
In the rewritten paragraph located at col. 8, ll. 32-39, “second grooves” (2nd, 2nd to 3rd and 4th lines) fails to accurately describe element 224 for the reasons given above.
In the rewritten paragraph located at col. 9, ll. 5-9, “(Before)” (2nd line) should read “([Before] Prior art)” in order to correspond to the proposed drawing correction.
In the rewritten paragraph located at col. 9, ll. 5-9, “(After)” (3rd line) should read “([After] Invention)” in order to correspond to the proposed drawing correction.

The claim amendments filed on August 15, 2022 are objected to because:
In claim 2, at l. 7, “recesses…overlaps with” is incorrect grammatically.
In claim 11, at l. 7, “overlaps with” is incorrect grammatically and/or is not ordinary usage.
In claim 15, at l. 20, “radial shortest distance” is incorrect grammatically. Also, “radial” (l. 20) is inconsistent with “radially (l. 21).
In claim 16, at l. 7, “recesses…overlaps with” is incorrect grammatically.

Appropriate correction is required.

Original Disclosure – Definition
The instant application seeks reissue of US Patent No. 10,566,860 B2, which issued from US Application No. 15/318,219, which was the national stage of International Application No. PCT/KR2015/005941. The “original disclosure” is the disclosure of International Application No. PCT/KR2015/005941 as filed on June 12, 2015. Any subject matter added to the disclosure (including the claims) during either the international stage (i.e., International Application No. PCT/KR2015/005941) or the national stage (i.e., U.S. Application No. 15/318,219) does not constitute a part of the “original disclosure”.

Prohibition of New Matter
35 USC 132(a) states, in part, that “No amendment shall introduce new matter into the disclosure of the invention.”

35 USC 251(a) states, in part, that “No new matter shall be introduced into the application for reissue.”

New Matter Added During Earlier-Concluded Examination
During the earlier examination of Application No. 15/318,219, claims 22 and 36 (later renumbered as patent claims 2 and 16) were added as new claims that each recited “a radially shortest distance between the shaft and one of the third grooves is less than the radially shortest distance between the shaft and one of the first grooves” in combination with “the third grooves at least partially overlap with the first grooves in an axial direction”. See the amendment filed on February 4, 2019. This subject matter was then amended by changing the term “grooves” to “recesses”. See the amendment filed on August 15, 2019. The amendments filed on February 4, 2019 and August 15, 2019 did not cite any support in the original disclosure for this newly-added subject matter. 

As shown in Fig. 6, a radially shortest distance between the shaft 230 and one of the third grooves 225 is not less than the radially shortest distance between the shaft 230 and one of the first grooves 215 since the first grooves 215 extend to the inner diameter of the ring magnet 210. Thus, Fig. 6 does not provide support for the subject matter of patent claims 2 and 16. Fig. 7 shows the third grooves 225 radially aligned with respective first grooves 215, but the inner extent of the first grooves 215 cannot be determined from Fig. 7 since the first grooves 215 are covered (hidden from view) by the third grooves 225. It is assumed that the inner extent of the first grooves 215 in Fig. 7 is the same as shown in Fig. 6 such that a radially shortest distance between the shaft 230 and one of the third grooves 225 is not less than the radially shortest distance between the shaft 230 and one of the first grooves 215. As shown in Fig. 8, and as described at col. 8, ll. 40-53, an alternative embodiment has third recesses 225 and first recesses 215 that are disposed so as not to correspond to each other such that an angle exists between their radial center lines. The alternative embodiment of Fig. 8 is not described as having a radially shortest distance between the shaft 230 and one of the third grooves 225 that is less than the radially shortest distance between the shaft 230 and one of the first grooves 215, and such a relationship is not clearly established by Fig. 8 since the first grooves 215 are shown in phantom such that their inner extent is not entirely clear. Further, the embodiment of Fig. 8 is not described as having third grooves that partially overlap with (or overlap with) the first grooves in an axial direction.

Accordingly, the subject matter added to patent claims 2 and 16 during the earlier examination constitutes new matter with respect to the original disclosure. This subject matter appears in reissue claims 2 and 16 in modified form and constitutes new matter for essentially the same reasons given above.

During the earlier examination of Application No. 15/318,219, claim 29 (later renumbered as patent claim 6) was added as a new claim that recited “the third grooves are disposed in a same direction as the first grooves in a radial direction”, and claim 29 depended from claim 22 (later renumbered as patent claim 2) such that it also included the above-discussed subject matter of claim 22. See the amendment filed on February 4, 2019. This subject matter was then amended by changing the term “grooves” to “recesses”. See the amendment filed on August 15, 2019. The amendments filed on February 4, 2019 and August 15, 2019 did not cite any support in the original disclosure for this newly-added subject matter. 

The requirement of patent claim 6 that the third grooves are disposed in a same direction as the first grooves in a radial direction, is supported by the embodiment of Fig. 7. However, it is not supported by the radially offset embodiment of Fig. 8. Further, as explained above, Figs. 6 and 7 do not provide support for the subject matter of patent claim 2, i.e., they do not establish that a radially shortest distance between the shaft 230 and one of the third grooves 225 is less than the radially shortest distance between the shaft 230 and one of the first grooves 215. Thus, the combination of subject matter required by patent claim 6 (due to its dependency from claim 2) is not supported by any of the disclosed embodiments.

Accordingly, the subject matter added to patent claim 6 during the earlier examination constitutes new matter with respect to the original disclosure. This subject matter appears in reissue claim 6 in modified form and constitutes new matter for essentially the same reasons given above.

During the earlier examination of Application No. 15/318,219, claim 32 (later renumbered as patent claim 12) was amended to recite “…the shaft includes [[a]] fourthrecesses disposed on a surface thereof…” See the amendment filed on August 15, 2019. The amendments filed on February 4, 2019 and August 15, 2019 did not cite any support in the original disclosure for this newly-added subject matter.

The original disclosure does not state—with respect to any of the disclosed embodiments—that the shaft 230 includes plural “recesses” on a surface thereof. At col. 7, ll. 30-34, the shaft 230 is described as having “a fixing groove 232 formed on an inner circumferential surface thereof”, the fixing groove 232 being “intermittently or continuously formed”. The fixing groove 232 is shown in Fig. 6 as being located on opposite sides of the cross section of the shaft 230. However, the illustration in Fig. 6 is consistent with a singular circumferential fixing groove 232. Further, the disclosed intermittent groove is not inherently equivalent to the claimed plural “recesses” since the intermittent groove is disclosed as a singular groove and since the terms “groove” and “recesses” have different meanings and different scope. 

Accordingly, the subject matter added to patent claim 12 during the earlier examination constitutes new matter with respect to the original disclosure. This subject matter appears in reissue claim 12 in modified form and constitutes new matter for essentially the same reasons given above.

For these reasons, the amendments filed in Application No. 15/318,219 on February 4, 2019 and August 15, 2019 violated the prohibition of new matter under 35 USC 132(a). The inclusion of claims 2, 6, 12 and 16 in the amendment filed in the instant reissue application on August 15, 2022 violates the prohibition of new matter under 35 USC 251(a).  

Applicant is required to cancel the new matter in the reply to this Office Action.

New Matter Added During Present Examination
The amendment filed in the instant application on August 15, 2022 is objected to under 35 USC 132(a) and 35 USC 251(a) because it improperly introduces new matter for the following reasons.

The rewritten paragraph located at col. 1, ll. 4-13 has been amended to include new cross-references to US Patent No. 10,566,860 B2 and US Application No. 15/318,219. The second sentence of the rewritten paragraph begins with the phrase “U.S. Patent Application Serial No. 15/318,219” and concludes with the phrase “whose entire disclosures are hereby incorporated by reference”. The new incorporation by reference of the entire disclosure of US Application No. 15/318,219 constitutes new matter because it was not included in the original patent.

The rewritten paragraph located at col. 5, ll. 15-25 has been amended to recite “two clutch actuators 1 configured to control each of the clutches of the dual clutch 2 respectively” (3rd to 4th lines), which encompasses a configuration in which both clutch actuators are configured to control each of the clutches. Such a configuration is not supported by the original disclosure. The examiner suggests that this recitation be changed to “two clutch actuators 1 configured to control [each of the] respective clutches of the dual clutch 2”.

The rewritten paragraph located at col. 5, ll. 44-52 has been amended to recite “a plurality of second grooves 224 (or a plurality of second recesses) and a plurality of third grooves 225 (or a plurality of third recesses) (1st to 2nd lines). By definition, a “groove” is a long, narrow cut or depression, and a “recess” is a hollow space set back into a structure. Since “groove” and “recess” have different definitions and differing scopes, amending the disclosure to describe elements 224, 225 as either “grooves” or alternatively “recesses” introduces new matter into the original disclosure.

The rewritten paragraph located at col. 5, ll. 53-60 has been amended to recite “first grooves 215 (FIG. 4) (or first recesses)” (3rd line). By definition, a “groove” is a long, narrow cut or depression, and a “recess” is a hollow space set back into a structure. Since “groove” and “recess” have different definitions and differing scopes, amending the disclosure to describe elements 215 as either “grooves” or alternatively “recesses” introduces new matter into the original disclosure.

The rewritten paragraph located at col. 6, ll. 21-29 has been amended to recite “First grooves 215 (or first recesses)” (1st line). This amendment introduces new matter for the reasons given above.

The rewritten paragraph located at col. 7, ll. 41-48 has been amended to recite “the center of two of the first imaginary circle C1 and the first grooves 215” (5th to 6th lines). This introduces new matter because the original disclosure does not provide support for “two of” the first imaginary circle C1. The examiner suggests that this recitation be changed to “the center of the first imaginary circle C1 and two of the first grooves 215”.

The rewritten paragraph located at col. 9, ll. 5-9 has been amended to recite “a torque value…(N-m)” (1st line). This constitutes new matter because there is no support in the original disclosure for a torque value having the units “N-m”, i.e., N minus m. The examiner suggests that “(N-m)” be changed to “(N·m)”.

Claims 1 and 15 have been amended to recite “a shaft that extends in an axial direction from a lower end to an upper end” (claim 1, l. 2; claim 15, ll. 5-6) in combination with “the upper surface of the core member is spaced apart in the axial direction from the upper surface of the ring magnet” (claim 1, ll. 10-11; claim 15, ll. 15-16). Since amended claims 1 and 15 define “an axial direction” with respect to a lower end and an upper end of the shaft, these claims can reasonably be interpreted as limiting this axial direction to a course/vector that extends through the shaft. Since amended claims 1 and 15 refer back to this axial direction using the term “the axial direction”, they encompass a configuration in which the upper surface of the core member is spaced apart from the upper surface of the ring magnet along a course/vector that extends through the shaft. However, there is no support in the original disclosure for such a configuration. 

Claims 1 and 15 have been amended to recite “an upper surface of the core member is disposed [on] at the upper surface of the ring magnet” (claim 1, ll. 9-10; claim 15, ll. 14-15). The term “at” refers to a particular place. Thus, amended claims 1 and 15 require that an upper surface of the core member is located in the same place (i.e., occupies the same space) as an upper surface of the ring magnet. However, there is no support in the original disclosure for such a configuration. In fact, claims 1 and 15 go on to contradict such a configuration by reciting “the upper surface of the core member is spaced apart in the axial direction from the upper surface of the ring magnet” (claim 1, ll. 10-11; claim 15, ll. 15-16).

Claims 1 and 15 have been amended to recite “the second recesses disposed on the same circumference are misaligned, in the axial direction, with respect to the ring magnet” (claim 1, ll. 24-25; claim 15, ll. 29-30). Since amended claims 1 and 15 define “an axial direction” with respect to a lower end and an upper end of the shaft (see the explanation above), these claims can reasonably be interpreted as limiting this axial direction to a course/vector that extends through the shaft. Since amended claims 1 and 15 refer back to this axial direction using the term “the axial direction”, they encompass a configuration in which one of the second recesses and the ring magnet is positioned along a course/vector that extends through the shaft while being misaligned with the other of the second recesses and the ring magnet. However, there is no support in the original disclosure for such a configuration. Further, even if “the axial direction” (claim 1, l. 25; claim 15, l. 30) is not limited to a course/vector that extends through the shaft, claims 1 and 15 go beyond the original disclosure. For example, the newly recited relationship (i.e., “misaligned, in the axial direction, with respect to”) encompasses a configuration in which an axis (e.g., a central axis) of the second recesses passes through a portion of the ring magnet but is misaligned with an axis (or other fixed reference line) of the ring magnet. There is no support in the original disclosure for such a configuration.

Claim 2 has been amended to recite “a shortest distance between the shaft and one of the third recesses is less than the shortest distance between the shaft and the one of the first recesses in…any radial direction from the shaft” (ll. 4-6), and claim 16 has been amended to recite “a shortest distance between the shaft and one of the third recesses is less than the radially shortest distance between the shaft and the one of the first recesses in…any radial direction from the shaft” (ll. 4-6). This constitutes new matter because, as established by the original disclosure, a shortest distance between the shaft and a particular one of the third recesses or the first recesses cannot be defined “in…any radial direction from the shaft”. Rather, such a shortest distance can only be measured in a particular radial direction from the shaft to the respective recess.

Claims 3 and 17 have been amended to recite “a shortest distance between the shaft and the one of the second recesses is less than the shortest distance between the shaft and the one of the first recesses in…any radial direction from the shaft”. This constitutes new matter because, as established by the original disclosure, a shortest distance between the shaft and a particular one of the second recesses or the first recesses cannot be defined “in…any radial direction from the shaft”. Rather, such a shortest distance can only be measured in a particular radial direction from the shaft to the respective recess.

Claims 4 and 18 have been amended to recite “the second recesses and the third recesses are disposed to be misaligned in…any radial direction from the shaft”. This constitutes new matter because, as established by the original disclosure, the second recesses and the third recesses occupy specific locations around the circumference of the shaft, i.e., they are located along specific radial directions extending outward from the shaft. Since the second and third recesses are not disclosed as being located “in…any radial direction from the shaft”, the original disclosure does not provide support for these recesses being “misaligned in…any radial direction from the shaft”. Rather, Figs. 7 and 8 each illustrate a particular manner in which the second and third recesses are located around the shaft and a particular manner in which they are misaligned.

Claim 9 has been amended to recite “each of the second recesses separately includes protrusion portions…and ends of the protrusion portions are formed at a lower level than the upper surface of the core member in the…axial direction”. Likewise, claim 20 recites “each of the second recesses separately includes protrusion portions…and ends of the protrusion portions are formed at a lower level than the upper surface of the core member in the axial direction”. Since amended claims 1 and 15 define “an axial direction” with respect to a lower end and an upper end of the shaft (see the explanation above), these claims can reasonably be interpreted as limiting this axial direction to a course/vector that extends through the shaft. Since claims 9 and 20 refer back to this axial direction using the term “the…axial direction” or “the axial direction”, they encompass a configuration in which the second recesses and/or the upper surface of the core member is positioned along a course/vector that extends through the shaft. However, there is no support in the original disclosure for such a configuration. 

Claim 13 recites “a length of the core member in an axial direction is greater than a length of the ring magnet in the axial direction”. Since amended claims 1 and 15 define “an axial direction” with respect to a lower end and an upper end of the shaft (see the explanation above), these claims can reasonably be interpreted as limiting this axial direction to a course/vector that extends through the shaft. Since claim 13 appears to refer back to this axial direction using the term “the axial direction”, it encompasses a configuration in which the length of the core member and the length of the ring magnet are positioned along a course/vector that extends through the shaft. However, there is no support in the original disclosure for such a configuration. 

For these reasons, the amendment filed August 15, 2022 violates the prohibition of new matter under 35 USC 132(a) and 35 USC 251(a). 

Applicant is required to cancel the new matter in the reply to this Office Action.

Consent of Assignee
The corrected Consent of Assignee (Form PTO/AIA /53) filed on August 15, 2022 is acceptable. Thus, the prior objection to the consent form is withdrawn.

Establishing Ownership
The corrected Statement under 37 CFR 3.73(c) (Form PTO/AIA /96) filed on August 15, 2022 is acceptable. Thus, the prior objection to the Rule 3.73(c) statement is withdrawn. 

Reissue Oath/Declaration
The reissue declaration filed on October 19, 2020 is defective because it fails to specifically identify at least one error which constitutes the proper basis for reissue. See 37 CFR 1.175 and MPEP 1414-1414.01. 

As required by 37 CFR 1.175(a), the reissue oath/declaration must specifically identify at least one error pursuant to 35 U.S.C. 251 being relied upon as the basis for reissue. In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid.

In the present case, the reissue declaration identifies the error in the patent as the unnecessary inclusion of the limitation “wherein a shortest distance between the shaft and one of the second recesses is less than a shortest distance between the shaft and one of the first recesses in the radial direction” in patent claim 1. This does not constitute a proper error which can serve as the basis for reissue because the omission of the identified limitation is barred by the recapture rule. See the further explanation in prior Office action mailed on February 15, 2022.

Claim Rejections – 35 USC § 251
The following is a quotation of 35 U.S.C. 251:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(b) MULTIPLE REISSUED PATENTS.—The Director may issue several reissued patents for distinct and separate parts of the thing patented, upon demand of the applicant, and upon payment of the required fee for a reissue for each of such reissued patents. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(c) APPLICABILITY OF THIS TITLE.—The provisions of this title relating to applications for patent shall be applicable to applications for reissue of a patent, except that application for reissue may be made and sworn to by the assignee of the entire interest if the application does not seek to enlarge the scope of the claims of the original patent or the application for the original patent was filed by the assignee of the entire interest. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(d) REISSUE PATENT ENLARGING SCOPE OF CLAIMS. No reissued patent shall be granted enlarging the scope of the claims of the original patent unless applied for within two years from the grant of the original patent.

GROUND 1:  Claims 1-20 are rejected under 35 U.S.C. 251 as being based upon a defective reissue oath/declaration. See 37 CFR 1.175. The nature of the defect(s) in the reissue oath/declaration is explained above.  

GROUND 2:  Claims 1-20 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought. The added material which is not supported by the patent’s original disclosure is explained above. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

GROUND 3: Claims 1-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement because the claims recite new matter. The added material which is not supported by the original disclosure is explained above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

GROUND 4:  Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites “the ring magnet includes a plurality of first recesses disposed [on] at the upper surface…” (ll. 7-8), and claim 15 recites “the ring magnet includes a plurality of first recesses disposed [on an] at the upper surface…” (ll. 12-13). The term “at” refers to a particular place. Thus, amended claims 1 and 15 require that first recesses are located in the same place (i.e., occupy the same space) as a surface of the shaft. However, by definition, a “recess” is a hollow space set back into a structure. Thus, the claimed recesses cannot be accurately characterized as being located in the same place as a surface of the magnet. Rather, these recesses are necessarily formed in the magnet so as to be set back from the surface thereof (while opening to that surface).

Claims 1 and 15 recite “an upper surface of the core member is disposed [on] at the upper surface of the ring magnet” (claim 1, ll. 9-10; claim 15, ll. 13-14). The term “at” refers to a particular place. Thus, amended claims 1 and 15 require that an upper surface of the core member is located in the same place (i.e., occupies the same space) as an upper surface of the ring magnet. However, claims 1 and 15 go on to contradict such a configuration by reciting “the upper surface of the core member is spaced apart in the axial direction from the upper surface of the ring magnet” (claim 1, ll. 10-11; claim 15, ll. 15-16). Such a spaced apart relationship is illustrated in Figs. 5-6.

Claims 1 and 15 recite “a shaft that extends in an axial direction from a lower end to an upper end” (claim 1, l. 2; claim 15, ll. 5-6) in combination with “the upper surface of the core member is spaced apart in the axial direction from the upper surface of the ring magnet” (claim 1, ll. 10-11; claim 15, ll. 15-16). Since amended claims 1 and 15 define “an axial direction” with respect to a lower end and an upper end of the shaft, these claims can reasonably be interpreted as limiting this axial direction to a course/vector that extends through the shaft. Since amended claims 1 and 15 refer back to this axial direction using the term “the axial direction”, they encompass a configuration in which the upper surface of the core member is spaced apart from the upper surface of the ring magnet along a course/vector that extends through the shaft. However, such a configuration does not conform to the description of the invention found in the specification and drawings. Thus, the scope of the claims is not consistent with the specification.

Claims 1 and 15 recite “a plurality of second recesses disposed [on] at the upper surface of the core member” (claim 1, ll. 12-13; claim 15, ll. 17-18). The term “at” refers to a particular place. Thus, amended claims 1 and 15 require that second recesses are located in the same place (i.e., occupy the same space) as a surface of the core member. However, by definition, a “recess” is a hollow space set back into a structure. Thus, the claimed recesses cannot be accurately characterized as being located in the same place as a surface of the core member. Rather, these recesses are necessarily formed in the core member so as to be set back from the surface thereof (while opening to that surface).

Claims 1 and 15 recite “the second recesses and the first recesses being disposed to be misaligned in a radial direction” (claim 1, ll. 13-14; claim 15, ll. 18-19). The second recesses and the first recesses occupy specific locations around the circumference of the shaft, i.e., they are located along specific radial directions extending outward from the shaft. Since the second recesses are not aligned with the first recesses, the specific radial directions along which the second recesses are located differ from the specific radial directions along which the first recesses are located. Accordingly, these recesses cannot be accurately characterized as being misaligned (or not aligned) in “a radial direction”, i.e., in a singular radial direction. Further, it is unclear what singular “radial direction” is referred to in the claims since, as explained above, the recesses are located along plural radial directions.

Claim 1 recites “a shortest distance between the shaft and one of the second recesses is less than a shortest distance between the shaft and one of the first recesses in the radial direction” (ll. 15-17), and claim 15 recites “a radial shortest distance between the shaft and one of the second recesses is less than a radially shortest distance between the shaft and one of the first recesses in the radial direction” (ll. 20-22). As explained above, the specific radial directions along which the second recesses are located differ from the specific radial directions along which the first recesses are located. Accordingly, these recesses cannot be accurately characterized as having respective shortest distances from the shaft “in the radial direction”, i.e., in a singular radial direction. Further, it is unclear what singular “radial direction” is referred to in the claims since, as explained above, the recesses are located along plural radial directions. Still further, it is unclear whether or not the recited “the radial direction” is the same direction as any of (i) the earlier recited “a radial direction” (claim 1, l. 14; claim 15, l. 19), (ii) the later recited “a radial direction” (claim 1, l. 18; claim 15, l. 23), and (iii) the later recited “a radial direction” (claim 1, ll. 19-20; claim 15, ll. 24-25).

Claim 1 recites “a shortest distance between the shaft and one of the second recesses is less than a shortest distance between the shaft and one of the first recesses in the radial direction” (ll. 15-17), and claim 15 recites “a radial shortest distance between the shaft and one of the second recesses is less than a radially shortest distance between the shaft and one of the first recesses in the radial direction” (ll. 20-22). Claims 1 and 15 go on to recite “the plurality of second recesses are disposed on a same circumference about the shaft” (claim 1, ll. 22-23; claim 15, ll. 27-28). Since “the plurality of second recesses are disposed on a same circumference about the shaft”, the second recesses are all located the same distance from the shaft. However, the earlier limitation at ll. 15-17 of claim 1 and ll. 20-22 of claim 15 allows for different distances between the shaft and the second recesses since it only limits the recited distance to “one of the second recesses”. Accordingly, by reciting a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim), claims 1 and 15 are considered to be indefinite because they do not clearly set forth the metes and bounds of the patent protection desired. There is a question or doubt as to whether the feature introduced by the narrow limitation is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claims 1 and 15 recite “a shortest distance in a radial direction between the shaft and an outer end of the upper surface of the core member is greater than…a shortest distance in a radial direction between the shaft and the one of the first recesses on the upper surface of the ring magnet” (claim 1, ll. 18-21; claim 15, ll. 23-26). The term “an outer end of the upper surface of the core member” is ambiguous because, as shown in Fig. 3, the upper extension portion 222 of the core member 220 does not have an “outer end”. Rather, it has an outer circumference (or an outer edge). An “outer end” is not synonymous with an outer circumference (or an outer circumferential edge).

In claims 1 and 15, the recited “a shortest distance in a radial direction between the shaft and the one of the first recesses on the upper surface of the ring magnet” (claim 1, ll. 19-21; claim 15, ll. 24-26) is indefinite because it is unclear how this recited distance relates to the previously recited “a shortest distance between the shaft and one of the first recesses in the radial direction” (claim 1, ll. 16-17) or the previously recited “a radially shortest distance between the shaft and one of the first recesses in the radial direction” (claim 15, ll. 21-22). Are these the same shortest distances, or different shortest distances. How can they be different, as the claim language implies?

In claims 1 and 15, the term “the one of the first recesses on the upper surface of the ring magnet” (claim 1, ll. 20-211; claim 15, ll. 25-26) lacks proper antecedent basis. The previously recited “one of the first recesses” is not defined as being “on the upper surface of the ring magnet”.

Claims 1 and 15 have been amended to recite “the second recesses disposed on the same circumference are misaligned, in the axial direction, with respect to the ring magnet” (claim 1, ll. 24-25; claim 15, ll. 29-30). Since amended claims 1 and 15 define “an axial direction” with respect to a lower end and an upper end of the shaft (see the explanation above), these claims can reasonably be interpreted as limiting this axial direction to a course/vector that extends through the shaft. Since amended claims 1 and 15 refer back to this axial direction using the term “the axial direction”, they encompass a configuration in which one of the second recesses and the ring magnet is positioned along a course/vector that extends through the shaft while being misaligned with the other of the second recesses and the ring magnet. Further, even if “the axial direction” (claim 1, l. 25; claim 15, l. 30) is not limited to a course/vector that extends through the shaft, the newly recited relationship (i.e., “misaligned, in the axial direction, with respect to”) encompasses a configuration in which an axis (e.g., a central axis) of the second recesses passes through the ring magnet but is misaligned with an axis (or other fixed reference line) of the ring magnet. However, such configurations do not conform to the description of the invention found in the specification and drawings. Thus, the scope of the claims is not consistent with the specification.

Claims 2 and 16 recite “a plurality of third recesses disposed [on] at the upper surface of the core member” (ll. 2-3). The term “at” refers to a particular place. Thus, amended claims 1 and 15 require that third recesses are located in the same place (i.e., occupy the same space) as a surface of the core member. However, by definition, a “recess” is a hollow space set back into a structure. Thus, the claimed recesses cannot be accurately characterized as being located in the same place as a surface of the core member. Rather, these recesses are necessarily formed in the core member so as to be set back from the surface thereof (while opening to that surface).

Claim 2 has been amended to recite “a shortest distance between the shaft and one of the third recesses is less than the shortest distance between the shaft and the one of the first recesses in…any radial direction from the shaft” (ll. 4-6), and claim 16 has been amended to recite “a shortest distance between the shaft and one of the third recesses is less than the radially shortest distance between the shaft and the one of the first recesses in…any radial direction from the shaft” (ll. 4-6). As established by the original disclosure, a shortest distance between the shaft and a particular one of the third recesses or the first recesses cannot be defined “in…any radial direction from the shaft”. Rather, such a shortest distance can only be measured in a particular radial direction from the shaft to the respective recess. Thus, the claims do not conform to the description of the invention found in the specification and drawings, and the scope of the claims is not consistent with the specification.

In claim 2, the term “the shortest distance between the shaft and the one of the first recesses in…any radial direction from the shaft” (claim ll. 5-6) lacks proper antecedent basis. The previously recited “shortest distance between the shaft and one of the first recesses” is not defined as being “in…any radial direction from the shaft”. Likewise, in claim 16, the term “the radially shortest distance between the shaft and the one of the first recesses in…any radial direction from the shaft” (claim ll. 5-6) lacks proper antecedent basis.

In claims 3 and 17, the recited “a shortest distance between the shaft and the one of the second recesses” (ll. 1-2) is indefinite because it is unclear how this recited distance relates to the previously recited “a shortest distance between the shaft and one of the second recesses” (claim 1, l. 15) or the previously recited “a radial shortest distance between the shaft and one of the second recesses” (claim 15, ll. 20-21). Are these the same shortest distances, or different shortest distances. How can they be different, as the claim language implies?

In claims 3 and 17, the term “the shortest distance between the shaft and the one of the third recesses in…any radial direction from the shaft” (claim ll. 2-3) lacks proper antecedent basis. The previously recited “shortest distance between the shaft and one of the third recesses” is not defined as being “in…any radial direction from the shaft”.

Claims 3 and 17 have been amended to recite “a shortest distance between the shaft and the one of the second recesses is less than the shortest distance between the shaft and the one of the first recesses in…any radial direction from the shaft”. As established by the original disclosure, a shortest distance between the shaft and a particular one of the second recesses or the first recesses cannot be defined “in…any radial direction from the shaft”. Rather, such a shortest distance can only be measured in a particular radial direction from the shaft to the respective recess. Thus, the claims do not conform to the description of the invention found in the specification and drawings, and the scope of the claims is not consistent with the specification.

Claims 4 and 18 have been amended to recite “the second recesses and the third recesses are disposed to be misaligned in…any radial direction from the shaft”. As established by the original disclosure, the second recesses and the third recesses occupy specific locations around the circumference of the shaft, i.e., they are located along specific radial directions extending outward from the shaft. Since the second and third recesses are not disclosed as being located “in…any radial direction from the shaft”, they cannot be “misaligned in…any radial direction from the shaft”. Rather, Figs. 7 and 8 each illustrate a particular manner in which the second and third recesses are located around the shaft and a particular manner in which they are misaligned. Thus, the claims do not conform to the description of the invention found in the specification and drawings, and the scope of the claims is not consistent with the specification.

Claim 6 recites “the third recesses are disposed in a same radial direction as the first recesses”. The third recesses and the first recesses occupy specific locations around the circumference of the shaft, i.e., they are located along specific radial directions extending outward from the shaft. Since there are plural third recesses, there are plural radial directions along which the third recesses are located. The same is true of the plural first recesses. Accordingly, these recesses cannot be accurately characterized as “disposed in a same radial direction”, i.e., in a same singular radial direction. Further, it is unclear what singular “radial direction” is referred to in the claims since, as explained above, the recesses are located along plural radial directions. In addition, the third recesses cannot be accurately characterized as being “disposed in a same radial direction as” the first recesses since the third recesses are disclosed as being spaced above the first recesses. See Fig. 6. 

Claim 9 recites “each of the second recesses separately includes protrusion portions…and ends of the protrusion portions are formed at a lower level than the upper surface of the core member in the…axial direction”. Likewise, claim 20 recites “each of the second recesses separately includes protrusion portions…and ends of the protrusion portions are formed at a lower level than the upper surface of the core member in the axial direction”. Since amended claims 1 and 15 define “an axial direction” with respect to a lower end and an upper end of the shaft (see the explanation above), these claims can reasonably be interpreted as limiting this axial direction to a course/vector that extends through the shaft. Since claims 9 and 20 refer back to this axial direction using the term “the…axial direction” or “the axial direction”, they encompass a configuration in which the second recesses and/or the upper surface of the core member is positioned along a course/vector that extends through the shaft. However, such a configuration does not conform to the description of the invention found in the specification and drawings. Thus, the scope of the claims is not consistent with the specification. 

Claim 12 has been amended to recite “the shaft includes fourth recesses disposed [on] at a surface thereof…” The term “at” refers to a particular place. Thus, amended claim 12 requires that fourth recesses are located in the same place (i.e., occupies the same space) as a surface of the shaft. However, by definition, a “recess” is a hollow space set back into a structure. Thus, the claimed recesses cannot be accurately characterized as being located in the same place as a surface of the shaft. Rather, these recesses are necessarily formed in the shaft so as to be set back from the surface thereof (while opening to that surface).

Claim 13 recites “a length of the core member in an axial direction is greater than a length of the ring magnet in the axial direction”. Since amended claim 1 defines “an axial direction” with respect to a lower end and an upper end of the shaft (see the explanation above), this claim can reasonably be interpreted as limiting this axial direction to a course/vector that extends through the shaft. Since claim 13 appears to refer back to this axial direction using the term “the axial direction”, it encompasses a configuration in which the length of the core member and the length of the ring magnet are positioned along a course/vector that extends through the shaft. However, such a configuration does not conform to the description of the invention found in the specification and drawings. Thus, the scope of the claims is not consistent with the specification.

In claim 13, the term “the axial direction” (l. 2) is indefinite because it is unclear whether this refers to “an axial direction” as introduced in claim 1 (l. 2), or to “an axial direction” as introduced in claim 13 (ll. 1-2), or to both.

Listing of Prior Art
The following is a listing of the prior art cited in this Office action together with the shorthand reference used for each document (listed alphabetically):
“Aso et al. ‘747”
US Publication No. 2016/0233747 A1

“Aso et al. ‘787”
US Publication No. 2015/0033787 A1

“Bernreuther et al.”
US Publication No. 2003/0168925 A1

“Horng et al.”
US Publication No. 2010/0066189 A1

“JP ‘970”
JP Publication No. H01-64970 U (with translation)

“Kodani et al.”
US Publication No. 2013/0069469 A1

“Kojima et al.”
US Publication No. 2001/0048261 A1

“Nakagawa et al.”
JP Publication No. 2001-298887 A (with translation1)

“Onda”
US Patent No. 4,206,379

“Urabe et al.”
US Publication No. 2015/0159656 A1

“Yamamoto et al. ‘390”
JP Publication No. 2005-102390 A (with translation)

“Yamamoto et al. ‘482”
US Publication No. 2013/0285482 A1

“Yamamoto et al. ‘509”
JP Publication No. 2011-239509 A (with translation)

“Yinshu et al.”
CN Publication No. 201118294 Y (with translation)

“Zhejiang et al.”
CN Publication No. 103580317 A (with translation2)



AIA  – First to File
The present reissue application contains claims to a claimed invention having an effective filing date on or after March 16, 2013. Accordingly, this application is being examined under the AIA  first to file provisions.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for any prior art rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

GROUND 5:  Claims 1, 10, 11, 13-15 and 19 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as anticipated by Yamamoto et al. ‘482. Alternatively, claims 1, 10, 11, 13-15 and 19 are rejected under 35 U.S.C. 103 as obvious over Yamamoto et al. ‘482.
With respect to claims 1 and 15, Yamamoto et al. ‘482 discloses a rotor assembly 100 comprising: 
A two-part ring magnet 3 consisting of an annular resin magnet 5 surrounding a resin yoke 4. See Figs. 1-2 and 15A-18; ¶¶ 0096-0097, 0100-0103, 0106-0108, 0128-0131.
A shaft 1 inserted into a first central hole (see Figs. 1-5, 15A-17 and 37-41) of the resin yoke 4 of the ring magnet 3. See Figs. 37-41; ¶¶ 0097, 0123, 0167, 0233, 0236, 0239-0245.
A plurality of first recesses 6 and a plurality of third recesses 7 formed in a first surface of the resin yoke 4 of the ring magnet 3. See Figs. 2, 5-6B, 8, 11-15B and 17; ¶¶ 0100, 0109-0116, 0121-0123, 0128, 0132. While not numbered, the first recesses 6 and third recesses 7 are also illustrated on the left side of the ring magnet 3 in Fig. 1.
An injection molded resin core member 17 disposed between the shaft 1 and the ring magnet 3, with a first end portion of the core member 17 disposed on the first surface (i.e., the surface formed with the first and third recesses 6, 7) of the ring magnet 3 such that a first surface of the first end portion of the core member 17 is spaced apart in an axial direction from the first surface of the ring magnet 3. See Figs. 1-5; ¶¶ 0096-0099, 0167, 0234-0238.
A plurality of second recesses 7 (aligned with and overlapping the third recesses 7 in the ring magnet 3 and labeled with the same reference number in the figures) formed in a first surface of the core member 17. See Figs. 2 and 5; ¶¶ 0121-0123, 0134-0135, 0234-0236, 0238. While not numbered, the second recesses 7 are also illustrated on the left side of the core member 17 in Fig. 1.
The second recesses 7 and the first recesses 6 are disposed to be misaligned in a radial direction. See Fig. 2; ¶ 0121. Also, Figs. 6A, 8, 11, 12 and 15A illustrate the resin yoke 4 of the ring magnet 3 having its first recesses 6 misaligned radially with its third recesses 7 (which third recesses 7 are aligned with and overlapped by the second recesses 7 of the core member 17).


    PNG
    media_image2.png
    483
    598
    media_image2.png
    Greyscale

With respect to claims 1 and 15, Figs. 2 and 5 illustrate the first recesses 6 of the ring magnet 3 as being positioned radially outward with respect to the second recesses 7 of the core member 17. Thus, a shortest distance in a radial direction between the shaft 1 and the second recesses 7 is less than a shortest distance in a radial direction between the shaft 1 and the first recesses 6.
With respect to claims 1 and 15, Figs. 1 and 2 illustrate the first recesses 6 of the ring magnet 3 as being positioned radially inward with respect to an outer circumferential edge of the first end portion of the core member 17. Thus, a shortest distance in a radial direction between the shaft 1 and the outer circumferential edge of the first end portion of the core member 17 is greater than a shortest distance in a radial direction between the shaft 1 and the first recesses 6.
Also, Figs. 6A, 8, 11, 12 and 15A illustrate the resin yoke 4 of the ring magnet 3 having its first recesses 6 positioned radially outward with respect to its third recesses 7 (which third recesses 7 are aligned with and overlapped by the second recesses 7 of the core member 17). Thus, a shortest distance in a radial direction between the shaft 1 and the third recesses 7 is less than a shortest distance in a radial direction between the shaft 1 and the first recesses 6.
With respect to claims 1 and 15, Fig. 2 shows that the second recesses 7 are disposed on a same circumference about the shaft 1 (when the shaft 1 is received in the first central hole of the resin yoke 4 of the ring magnet 3).
With respect to claims 1 and 15, Fig. 1 shows that the second recesses 7 are misaligned, in an axial direction, with respect to the ring magnet 3, as broadly claimed. The term “misaligned” means imperfectly aligned or badly aligned or out of alignment. As shown in Fig. 1, base/bottom portions of the second recesses 7 extend generally perpendicular to and are spaced inward from the radially innermost portion of the ring magnet 3. Due to this offset relationship, the second recesses 7 are imperfectly aligned or out of alignment with the ring magnet 3, as broadly claimed. The claims are not limited to an arrangement in which no overlap exists between the second recesses and the ring magnet.
With respect to claims 1 and 15, the designations “upper” and “lower” are considered to be arbitrary since the rotor assembly 100, and the motor of which it is a part, can be oriented in any direction when in use. Further, Fig. 11 of Yamamoto et al. ‘509 shows the resin yoke 4 of the ring magnet 3 oriented such that the first surface (in which the recesses 6 are formed) constitutes an “upper” surface. Also, Fig. 15A shows a top view of the ring magnet 3 such that the first surface constitutes an “upper” surface. Likewise, the first end portion of the core member 17 can be considered to constitute an “upper” end portion that (a) is disposed on the “upper” surface of the ring magnet 3, and (b) has an “upper” surface in which the second recesses 7 are formed. Given this interpretation, Yamamoto et al. ‘509 is considered to anticipate the rejected claims.
	In an alternative interpretation, Yamamoto et al. ‘509 is considered to fail to teach that the ring magnet 3 and the core member 17 are oriented such that the first surfaces thereof constitute “upper” surfaces, and that the shaft 1 is oriented such that its ends constitute “lower” and “upper” ends. However, the skill artisan would appreciate that the rotor assembly 100, and the motor of which it is a part, can be oriented in either an up-down direction (i.e., vertically) or a side-to-side direction (i.e., horizontally) when in use. The particular orientation is selected to suit the needs of a specific application. Thus, selecting a vertical orientation, in which the ring magnet 3 and the core member 17 are oriented such that the first surfaces thereof constitute “upper” surfaces, and in which the shaft 1 is oriented such that its ends constitute “lower” and “upper” ends, is considered to be an obvious matter of design choice that is well within the level of ordinary skill in the art.
	With respect to claims 10 and 11, Figs. 1 and 2 show that the first “upper” surface of the core member 17 overlaps with the first recesses 6 in an axial direction, i.e., the first recesses 6 are covered by the first “upper” end portion of the core member 17.
With respect to claim 13, Fig. 1 shows that a length of the core member 17 in an axial direction (see the dashed center line in Fig. 1) is greater than a length of the ring magnet 3 in the axial direction.
With respect to claims 14 and 19, Figs. 12-15B and 17 show that the first recesses 6 include a bottom surface and a side surface extending from the bottom surface to the first “upper” surface of the ring magnet 3.
With respect to claim 15, the rotor assembly 100 is part of a motor 400 that also includes a stator 350. See Figs. 37-44; ¶¶ 0239, 0243, 0248-0252.

GROUND 6:  Claims 1, 2, 5-7, 10, 11, 13-16 and 19 are rejected under 35 U.S.C. 102(a)(2) as anticipated by Aso et al. ‘787. Alternatively, claims 1, 2, 5-7, 10, 11, 13-16 and 19 are rejected under 35 U.S.C. 103 as obvious over Aso et al. ‘787.
With respect to claims 1 and 15, Aso et al. ‘787 discloses a rotor assembly 60a comprising: 
A ring magnet 68. See Figs. 9-11 and 13-19; ¶¶ 0079, 0088-0089.
A shaft 70 inserted into a first central hole (see Figs. 7 and 13-17) of the ring magnet 68. See Figs. 6-7; ¶¶ 0080, 0085, 0090.
A plurality of “first” recesses 68b and a plurality of alternative “first” recesses 68g formed in a first end surface of the ring magnet 68 and extending axially into/along the ring magnet 68. See Figs. 13-17; ¶¶ 0096, 0101-0103, 0114, 0119-0121, 0124. While not numbered, the “first” recesses 68b are also illustrated in Figs. 9, 11 and 19 as being filled with the resin of the resin core member 67 (discussed below), and the alternative “first” recesses 69g are illustrated in Figs. 9, 11, 18 and 19 as being filled with the resin. See ¶¶ 0102, 0119-0121.
An injection molded resin core member 67 disposed between the shaft 70 and the ring magnet 68, with a first end portion of the core member 67 disposed on the first end surface (i.e., the surface formed with the first recesses 68b) of the ring magnet 68 such that a first surface of the first end portion of the core member 67 is spaced apart in an axial direction from the first end surface of the ring magnet 68. See Figs. 7, 9-11, 18 and 19; ¶¶ 0079, 0088, 0091 (and the heading that precedes it), 0102, 0119, 0124.
A plurality of “second” recesses 67d and a plurality of alternative “second” recesses (unnumbered but shown in Figs. 11 and 19 surrounding/receiving projections 68e3 of the ring magnet 68) formed in a first end surface of the core member 67. See Figs. 9, 11 and 19; ¶¶ 0094, 0101-0102, 0104, 0113, 0119, 0122, 0124. 
The alternative “second” recesses (unnumbered but shown in Figs. 11 and 19 surrounding/receiving projections 68e of the ring magnet 68) are all misaligned in a radial direction with the both the “first” recesses 68b and the alternative “first” recesses 68g. See Figs. 11 and 19 (showing the alternative “second” recesses around the projections 68e) with Figs. 11, 17 and 19 (showing the projections 68e offset from both the “first” recesses 68b and the alternative “first” recesses 68g) and with Figs. 13-19 (which show the “first” recesses 68b and alternative “first” recesses 68g). See also ¶¶ 0094, 0096, 0103-0105, 0114, 0120-0121, 0125.
The “second” recesses 67d (being four in number) are misaligned in a radial direction with four of the “first” recesses 68b (being eight in number). See Figs. 11 and 19 (showing the four recesses 67d) with Figs. 13, 15 and 17 (showing the eight recesses 68b). See also ¶¶ 0094, 0096, 0114. In addition, the “second” recesses 67d (being four in number) are misaligned in a radial direction with four of the alternative “first” recesses 68g (being eight in number). See Figs. 11 and 19 (showing the four recesses 67d) with Figs. 15-17 and 19 (showing the eight recesses 68g). See also ¶¶ 0094, 0103, 0120-0122. 
With respect to claims 1 and 15, since the core member 67 covers the inner periphery of the ring magnet 68, the “second” recesses 67d are positioned radially inward with respect to the “first” recesses 68b. See Figs. 9, 11, 15, 17 and 19. Thus, a shortest distance in a radial direction between the shaft 70 and the “second” recesses 67d is less than a shortest distance in a radial direction between the shaft 70 and the “first” recesses 68b. Further, the alternative “second” recesses (unnumbered but shown in Figs. 11 and 19 around projections 68e of the ring magnet 68) are positioned radially inward with respect to the alternative “first” recesses 68g. See Figs. 11, 15, 17 and 19. Thus, a shortest distance in a radial direction between the shaft 70 and the “second” recesses (unnumbered but shown in Figs. 11 and 19 around projections 68e of the ring magnet 68) is less than a shortest distance in a radial direction between the shaft 70 and the “first” recesses 68g.
	With respect to claims 1 and 15, the “first” recesses 68b of the ring magnet 68 are positioned radially inward with respect to outer circumferential edges of the ring magnet 68 and the core member 67. See Figs. 13, 15, 17 and 19. Further, the alternative “first” recesses 68g extend inward relative to the outer circumferential edges of the ring magnet 68 and the core member 67. See Figs. 11 and 14-19. Thus, a shortest distance in a radial direction between the shaft 70 and the outer circumferential edge of the first end portion of the core member 67 is greater than a shortest distance in a radial direction between the shaft 70 and either the “first” recesses 68b or the alternative “first” recesses 68g.
With respect to claims 1 and 15, the “second” recesses 67d are disposed on a same circumference about the shaft 70. See Figs. 9 and 11. Also, the “second” recesses (unnumbered but shown in Figs. 11 and 19 around the projections 68e of the ring magnet 68) are disposed on a same circumference about the shaft 70. See Figs. 11 and 19 (showing the unnumbered “second” recesses) with Figs. 15 and 17 (showing the projections 68e).
With respect to claims 1 and 15, Figs. 7 and 9 show that the second recesses 67d are misaligned, in an axial direction, with respect to the ring magnet 68, as broadly claimed. The term “misaligned” means imperfectly aligned or badly aligned or out of alignment. As shown in Figs. 7 and 9, base/bottom portions of the second recesses 67d extend generally perpendicular to and are spaced inward from the radially innermost surface of an adjacent portion of the ring magnet 68. Due to this offset relationship, the second recesses 67d are imperfectly aligned or out of alignment with the ring magnet 68, as broadly claimed. The claims are not limited to an arrangement in which no overlap exists between the second recesses and the ring magnet.
With respect to claims 1 and 15, the designations “upper” and “lower” are considered to be arbitrary since the rotor assembly 60a, and the motor of which it is a part, can be oriented in any direction when in use. Further, Fig. 11 shows a top view of the rotor assembly 60a and Fig. 15 shows a top view of the ring magnet 68 such that the first end surface of the core member 67 and the first end surface of the ring magnet 68 constitute “upper” surfaces. Also, Fig. 7 shows the shaft 70 extending vertically such that its ends are “lower” and “upper” ends. Given this interpretation, Aso et al. ‘787 is considered to anticipate the rejected claims.
	In an alternative interpretation, Aso et al. ‘787 is considered to fail to teach that the ring magnet 68 and the core member 67 are oriented such that the first end surfaces thereof constitute “upper” surfaces, and that the shaft 70 is oriented such that its ends constitute “lower” and “upper” ends. However, the skill artisan would appreciate that the rotor assembly 60a, and the motor of which it is a part, can be oriented in either an up-down direction (i.e., vertically) or a side-to-side direction (i.e., horizontally) when in use. The particular orientation is selected to suit the needs of a specific application. Thus, selecting a vertical orientation, in which the ring magnet 68 and the core member 67 are oriented such that the first end surfaces thereof constitute “upper” surfaces, and in which the shaft 70 is oriented such that its ends constitute “lower” and “upper” ends, is considered to be an obvious matter of design choice that is well within the level of ordinary skill in the art.
	With respect to claims 2 and 16, the recesses 67d constitute “third” recesses formed in the first end (“upper”) surface of the core member 67, with the unnumbered recesses shown in Figs. 11 and 19 (around the projections 68e of the ring magnet 68) constituting “second” recesses. Since the core member 67 covers the inner periphery of the ring magnet 68, the “third” recesses 67d are positioned radially inward with respect to the “first” recesses 68b. See Figs. 9, 11, 15, 17 and 19. Thus, a shortest distance between the shaft 70 and the “third” recesses 67d is less than a shortest distance between the shaft 70 and the “first” recesses 68b. Further, since the core member 67 covers the inner periphery of the ring magnet 68, and since the recesses 67d and 68b are tapered (see Figs. 9, 11, 13, 15, 17 and 19; ¶¶ 0094, 0096), the “third” recesses 67d overlap the “first” recesses 68b in an axial direction.
	With respect to claim 5, the plurality of “third” recesses 67d are disposed on a same circumference about the shaft 70. See Figs. 11 and 19.
With respect to claim 6, the “third” recesses 67d (being four in number) are aligned in a radial direction with four of the “first” recesses 68b (being eight in number). See Figs. 11 and 19 (showing the four recesses 67d) with Figs. 13, 15 and 17 (showing the eight recesses 68b). See also ¶¶ 0094, 0096, 0114. In addition, the “third” recesses 67d (being four in number) are aligned in a radial direction with four of the alternative “first” recesses 68g (being eight in number). See Figs. 11 and 19 (showing the four recesses 67d) with Figs. 15-17 and 19 (showing the eight recesses 68g). See also ¶¶ 0094, 0103, 0120-0122. 
With respect to claim 7, as explained above, the “first” recesses 68b are misaligned radially with the unnumbered “second” recesses (shown in Figs. 11 and 19 around the projections 68e), and four of the “first” recesses 68b are aligned with respective ones of the “second” recesses 67d. Thus, an angle between a center of one of the “first” recesses 68b and a center of one of the unnumbered “second” recesses (shown in Figs. 11 and 19 around the projections 68e) in a circumferential direction with respect to the shaft 70 is greater than a similar angle between the center of one of the “first” recesses 68b and a center of one of the “third” recesses 67d that is radially aligned with the “first” recess 68b.
With respect to claims 10 and 11, since the core member 67 covers the inner periphery of the ring magnet 68, and since the recesses 67d and 68b are tapered (see Figs. 9, 11, 13, 15, 17 and 19; ¶¶ 0094, 0096), the core member 67 covers the “first” recesses 68b, and the first end (“upper”) surface of the core member 67 overlap with the “first” recesses 68b.
With respect to claim 13, Fig. 9 shows that a length of the core member 67 in an axial direction (a vertical direction in Fig. 9) is greater than a length of the ring magnet 68 in the axial direction.
With respect to claims 14 and 19, Figs. 13, 15 and 17 show that the “first” recesses 68b include a bottom surface and a side surface extending from the bottom surface to the first end (“upper”) surface of the ring magnet 68.
With respect to claim 15, the rotor assembly 60a is part of a motor 400 that also includes a stator assembly 49 having a stator 47. See Figs. 2; ¶¶ 0049-0052, 0059-0060.

GROUND 7:  Claim 8 is rejected under 35 U.S.C. 103 as obvious over (a) Yamamoto et al. ‘482 (GROUND 5) in view of Yamamoto et al. ‘509, or (b) Aso et al. ‘787 (GROUND 6) in view of Yamamoto et al. ‘509.
See GROUND 5 for a detailed discussion of Yamamoto et al. ‘482.
See GROUND 6 for a detailed discussion of Aso et al. ‘787.
Yamamoto et al. ‘482 and Aso et al. ‘787 fail to teach that the resin core member is made of polyphenylene sulfide (PPS) or polyamide 9T (PA9T).
Yamamoto et al. ‘509 teaches a rotor assembly 20 having an injection molded resin core member 24. See Figs. 1 and 6-8; ¶¶ 0012, 0015, 0020-0021, 0023. The core member 24 is made of PPS. See ¶¶ 0024, 0059.
From this teaching of Yamamoto et al. ‘509, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yamamoto et al. ‘482 or Aso et al. ‘787 by making the resin core member from PPS because this material has been demonstrated to provide the necessary properties for use in the core member of a rotor. The selection of a conventional material is generally recognized to be within the level of ordinary skill in the art.

GROUND 8:  Claim 12 is rejected under 35 U.S.C. 103 as obvious over (a) Yamamoto et al. ‘482 (GROUND 5) in view of Horng et al., or (b) Aso et al. ‘787 (GROUND 6) in view of Horng et al.
See GROUND 5 for a detailed discussion of Yamamoto et al. ‘482.
See GROUND 6 for a detailed discussion of Aso et al. ‘787.
Yamamoto et al. ‘482 and Aso et al. ‘787 fail to teach a recess(es) formed in a surface of the shaft that is coupled to the core member.
In the embodiment of Fig. 11, Horng et al. teaches a rotor assembly 4 including an injection molded resin core member 21 positioned between and securing a ring magnet 22 to a shaft 10c, with the shaft 10c including a positioning portion 14 formed in its outer surface for facilitating a stronger coupling between the shaft 10c and the core member 21. See Fig. 11; ¶ 0031. As shown in Figs. 9-10, the positioning portion 13 (Figs. 9-10), 14 (Fig. 11) can be in the form of recesses 131 formed in the outer surface of the shaft 10b (Figs. 9-10), 10c (Fig. 11). See ¶ 0030. 
From this teaching of Horng et al., it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yamamoto et al. ‘482 or Aso et al. ‘787 by forming recesses in a surface of the shaft in order to form a stronger coupling between the shaft and the core member.

Specification
The specification is objected to under 37 CFR 1.75(d)(1) because it fails to provide proper antecedent basis for claimed subject matter. See MPEP 608.01(o). Specifically, the specification fails to provide proper antecedent basis for:
A shaft “that extends in an axial direction from a lower end to an upper end” (claim 1, l. 2; claim 15, ll. 5-6). 
An upper surface of the core member that “is spaced apart in the axial direction from” an upper surface of the ring magnet (claim 1, ll. 10-11; claim 15, ll. 15-16).
Third recesses that “overlaps” with first recesses “in an axial direction” (claims 2 and 16, ll. 7-8).
The claimed “fourth recesses” (claim 12, l. 1). 
First recesses that “include a bottom surface and a side surface extending from the bottom surface to the upper surface of the ring magnet” (claims 14 and 19). 
Correction is required.

The specification is objected to because:
At col. 6, l. 38, “A-A” should read “V-V” in order to comply with 37 CFR 1.84(h)(3) and in order to correspond to the proposed drawing correction.
At col. 6, l. 39, “B-B” should read “VI-VI” in order to comply with 37 CFR 1.84(h)(3) and in order to correspond to the proposed drawing correction.
At col. 7, ll. 20 and 22, the singular term “the first groove 215” is inconsistent with the earlier description of a plurality of first grooves 215.
At col. 7, ll. 26-27, 29, 49 and 53, “third grooves” fails to accurately describe element 225 shown in Figs. 3 and 6. By definition, a “groove” is a long, narrow cut or depression. This does not accurately characterize element 225, which is shown as being generally cylindrical.
At col. 7, ll. 28-29, “fourth grooves” fails to accurately describe element 225a shown in Fig. 6. See the explanation above with respect to corresponding element 225. 
At col. 8, ll. 15, 18, 28, 61 and 65, “second grooves” fails to accurately describe element 224 shown in Figs. 3 and 5. By definition, a “groove” is a long, narrow cut or depression. This does not accurately characterize element 224, which is shown as having a generally cylindrical outer surface that surrounds the protrusion 224a such that a majority of element 224 is generally doughnut shaped.
At col. 8, ll. 40, 49, 60, 62 and 64, “third grooves” fails to accurately describe element 225 for the reasons given above.
Appropriate correction is required.

Drawings
The drawings are objected to because:
Fig. 2 contains unlabeled black boxes. When black boxes are used, they must be labeled with descriptive text. Empty black boxes could represent anything and, therefore, fail to provide a meaningful illustration of the structure represented thereby. Thus, Fig. 2 lacks sufficient detail necessary for an understanding thereof.
In Fig. 3, section line labels “A” should read “5” or “V” in order to comply with 37 CFR 1.84(h)(3).
In Fig. 3, section line labels “B” should read “6” or “VI” in order to comply with 37 CFR 1.84(h)(3).
In Fig. 9, the title “Boxplot of Before, After” is not sufficiently descriptive. It is unclear what data or relationship is represented by the boxplot.
In Fig. 9, the ordinate label “Data” is not sufficiently descriptive. It is unclear what data or variable is represented by the ordinate. Based on the written description, it appears that the ordinate should be labeled “Torque (N·m)”. See col. 9, ll. 5 and 10-12
In Fig. 9, the abscissa labels “Before” and “After” are not sufficiently descriptive. It is unclear what data or variables are represented by the abscissa. Based on the written description, it appears that the abscissa should be labeled “Prior Art” and “Invention”. See col. 9, ll. 5-9.
In Fig. 10, the ordinate label “Data” is not sufficiently descriptive. It is unclear what data or variable is represented by the ordinate. Based on the written description, it appears that the ordinate should be labeled “Inner Pressure of Ring Magnet”. See col. 9, ll. 42-43.

The objection to the drawings will not be held in abeyance.

Pertinent Prior Art
The following prior art is considered to be pertinent to the claimed invention. 

Aso et al. ‘747, Urabe et al., Yamamoto et al. ‘390 and Zhejiang et al. teach rotors having both core members and ring magnets formed with apertures, grooves or recesses.

Bernreuther et al., Kodani et al., and Yinshu et al. teach rotors having ring magnets formed with grooves or recesses.

Kojima et al., Nakagawa et al., Onda, and JP ‘970 teach rotors having a core member formed with apertures or recesses.

Response to Arguments
Applicant’s arguments filed on August 15, 2022 have been fully considered. Some of the issues raised by applicant are fully addressed above.

Applicant argues that the amendments have been placed into compliance with 37 CFR 1.173. The examiner disagrees for the reasons explained above.

Applicant argues that the specification and claims, as amended, do not recite new matter. The examiner disagrees for the reasons explained above.

Applicant argues that the claims have been amended to overcome the rejection of claims 1-20 under 35 U.S.C. 251 based upon impermissible recapture. The examiner concurs so the recapture rejection is withdrawn. 

Applicant argues that the claims, as amended, comply with 35 USC 112(b). The examiner disagrees for the reasons explained above.

With respect to GROUND 5, applicant argues that Yamamoto et al. ‘482 fails to teach second recesses (a) disposed on a same circumference about the shaft, and (b) misaligned, in an axial direction, with respect to the ring magnet. The examiner disagrees for the reasons explained above.

With respect to GROUND 6, applicant argues that Aso et al. ‘787 fails to teach second recesses (a) disposed on a same circumference about the shaft, and (b) misaligned, in an axial direction, with respect to the ring magnet. The examiner disagrees for the reasons explained above.

Applicant argues that the specification, as amended, complies with 37 CFR 1.75(d)(1). The examiner disagrees for the reasons explained above.

Applicant argues that the specification, as amended, overcomes the objections thereto. The examiner disagrees for the reasons explained above. With respect to the rewritten paragraph located at col. 6, ll. 21-29, applicant argues that the description “The first grooves 215 may be formed to be wider in an axial direction” states the area of the first groove varies in an axial direction. This argument is not persuasive because this description does not refer to an “area” of the grooves 215 and does not state that their area “varies”. Applicant further argues that this description indicates that the area of the upper surface of the first groove is greater than the area of its lower surface. This argument is not persuasive because this description does not discuss respective areas of the upper and lower surfaces of groove 215.

Applicant argues that the proposed replacement drawing sheets overcome the objections to the drawings. The examiner disagrees for the reasons explained above.

Final Action
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 706.07(a).  

Response Period
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  

Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Amendments in Reissue Applications
Applicant is notified that any subsequent amendment to the specification, claims or drawings must comply with 37 CFR 1.173(b)-(g).

Failure to fully comply with 37 CFR 1.173(b)-(g) will generally result in a notification to applicant that an amendment before final rejection is not completely responsive. Such an amendment after final rejection will not be entered.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Disclosure Obligations
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the patent for which reissue is sought is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation. 
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP 1404, 1442.01 and 1442.04.

Remarks
All correspondence relating to this reissue application should be directed:
By EFS:	Registered users may submit via the EFS-Web electronic filing system at: https://efs.uspto.gov/efile/myportal/efs-registered

By Mail4 to:	Commissioner for Patents
United States Patent & Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450

By FAX to:	(571) 273-8300

By hand:	Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter English whose telephone number is (571)272-6671.  The examiner can normally be reached on Monday-Thursday (8:00 am - 6:00 pm EST). 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Spahn, can be reached at 571-272-7731. 

/PETER C ENGLISH/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        
Conferees:	/rds/
	Russell D. Stormer
	Primary Examiner, Art Unit 3993

	/GAS/
	Gay Ann Spahn
	Supervisory Primary Examiner, Art Unit 3993



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 A translation was included with the Information Disclosure Statement (IDS) filed on October 1, 2020.
        2 A translation was included with the IDS filed on October 1, 2020 but lacking paragraph numbers. The examiner has provided another translation including paragraph numbers, which will be cited by the examiner.
        3 In Fig. 11, the projections 68e are mislabeled by reference number 68a-1. This is clear from a comparison of Fig. 11 with Figs. 13, 15 and 17 (which properly label the projections 68e).
        4 Mail Stop REISSUE should only be used for the initial filing of reissue applications, and should not be used for any subsequently filed correspondence in reissue applications. See MPEP 1410.